[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE (No. 101)
The defendant has filed a Motion to Strike with supporting memorandum of law as required. The plaintiff has failed to file a memorandum of law as required by the Practice Book.
"Where a defendant acts as his own counsel, as he has every right to do, `his rights are subject to and will receive the same consideration as if he had been represented by an attorney."' Cersosimo v. Cersosimo, 188 Conn. 385, 394, quoting CT Page 7915 Martin v. Martin, 188 Neb. 393, 397, 197 N.W.2d 388 (1972). "Such a litigant is bound by the same rules of evidence and procedure as those qualified to practice law." Id.
"`Under the circumstances, this court will. . . exhibit some degree of leniency towards the [parties], who have appeared pro se, although we cannot, and will not, entirely disregard the established rules of procedure, adherence to which is necessary in order that . . . the real issues in controversy may be presented and determined.' Hartford National Bank  Trust Co. v. DiFasio,177 Conn. 34, 39 n. 2 , 411 A.2d 8 (1979)." Swenson v. Dittner,183 Conn. 289, 29S (1981). See also Losacco v. Young, 20 Conn. App. 6,9 (1989).
The motion to strike is granted.
W. JOSEPH McGRATH, JUDGE.